                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     KELLY KNOWLES,
                                                                                         Case No. 20-cv-00335-PJH
                                  8                   Plaintiff,

                                  9             v.                                       ORDER
                                  10    POSITIVE BEHAVIOR SUPPORTS                       Re: Dkt. No. 27
                                        CORP.,
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties notified the court of their pending settlement following mediation. All

                                  15   pending deadlines, including plaintiff’s date to file a motion for class certification, are

                                  16   hereby VACATED. Plaintiff must file a motion for preliminary approval of class settlement

                                  17   no later than July 8, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 3, 2021

                                  20                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
